510 U.S. 1031
Phillips, aka Bashirv.Collins, Director, Texas Department of Criminal Justice, Institutional Division.
No. 93-7085 (A-492).
Supreme Court of United States.
December 14, 1993.

1
Appeal from the C. A. 5th Cir.


2
Application for stay of execution of sentence of death, presented to JUSTICE SCALIA, and by him referred to the Court, denied. Certiorari denied. JUSTICE BLACKMUN, JUSTICE STEVENS, and JUSTICE GINSBURG would grant the application for stay of execution. Reported below: 12 F. 3d 1097.